Citation Nr: 0911174	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-44 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1993 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied service connection for PTSD.

The appellant had a hearing before the Decision Review 
Officer in April 2007.  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required. Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f). The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD. The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror). Thus, as noted by the Court, a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone." 
Cohen, 10 Vet. App. 128, 140-141 (1997).

This case turns on the second and third required elements 
listed above, the occurrence of an in-service stressor and a 
link between the current symptomatology and the claimed in-
service stressor.  Here, the appellant does not allege that 
his PTSD resulted from combat with the enemy and the record 
is absent for any evidence that the appellant engaged in 
combat with the enemy.  Therefore, his lay testimony cannot, 
by itself, establish the occurrence of the alleged stressor.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain corroborative evidence that 
substantiates or verifies the appellant's testimony or 
statements as to the occurrence of the claimed stressors.  
See West v. Brown, 7 Vet. App. 70, 76 (1994).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  "Just because a physician 
or other health professional accepted appellant's description 
of his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

While this case has over 20 volumes of evidence, the critical 
issue is relatively simple:  Does the Veteran have PTSD as a 
result of a stressor in service?  All other issues in this 
case are subordinate to this critical issue.  PTSD caused by 
an event outside of service would not provide a basis to 
grant service connection for PTSD.

In support of his claim for PTSD, the appellant submitted 
personal statements, private treatment records, Social 
Security Administration records, VA examinations, and VA 
outpatient treatment records.  Also of record are copies from 
private lawsuits involving the appellant. 

Service treatment records are negative for a diagnosis of 
PTSD.  Medical records subsequent to service show that the 
appellant has been diagnosed with PTSD and PTSD unrelated to 
service.

The appellant seeks service connection for PTSD based upon 
several alleged stressors:  

First, the appellant alleges that he was forced to submit to 
a search of his bunk and personal belongings as well as to a 
urine test due to a false accusation of drug usage.  

Second, the appellant alleges that while in service, the 
military implanted something in his head and behind his rib 
that affect his mental capabilities.  

Third, he alleges that the military failed to notify him of 
the deaths of his biological father and great grandmother.  

Finally, the appellant attributes his PTSD to an incident 
with the police that occurred after his discharge from 
service.  The appellant states that all of the above 
stressors warrant service connection for PTSD.

None of the appellant's stressors are alleged to be combat 
related.  Therefore, independent evidence is needed to verify 
any claimed in-service stressors.  

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21- 
1MR.IV.ii.1.D.14.C.

With regard to the appellant's stressors, the appellant has 
provided only one potential in-service stressor for 
verification, the incident involving the search of his bunk 
that occurred in 1994 while onboard the USS Truxtun.  The 
service personnel records appear to indicate that the 
appellant was involved in disciplinary action in January 
1994.

The appellant was afforded a VA examination in February 2003.  
The examiner reviewed the claims file.

During the exam, the appellant reported the deaths of his 
father and great grandmother as contributing factors to his 
condition.  He also discussed his past relationships with 
girlfriends, including an incident that resulted in the 
appellant's arrest and domestic violence charge.

The appellant stated that at one point he was transferred 
from the USS Conquest to the USS Truxtun.  While aboard the 
USS Truxtun, the appellant was accused of smoking marijuana 
and was forced to submit to urinalysis and a search of his 
bunk and personal belongings.  The appellant stated that the 
situation was embarrassing and uncomfortable.

The Board must finds that the Veteran's own statements at 
this point provide evidence against his claim.  Simply 
stated, a situation that was "embarrassing" or 
"uncomfortable" would, in the Board's lay observation, 
indicate a stressor that would not cause PTSD.  Evidence the 
Veteran has submitted to the VA in abundance, including 
evidence of a post-service stressor, actually provides 
limited evidence against his own claim, clearly indicating 
post-service stressor or stressors while failing to indicate 
a service stressor.  

The appellant also reported being assaulted by a police 
officer subsequent to discharge from the military

The examiner stated that the level of stresses that the 
appellant reported occurring during active duty cannot be 
considered life-threatening, nor experienced with fear of 
life and/or threat of physical injury.  The examiner further 
stated that the unprovoked beating by a policeman does appear 
to be more of a significant stressor and continues to affect 
the appellant, as the appellant suffers intrusive thoughts 
and recollections of the incident, as well as sleep 
disturbance, increased social isolation, irritability, and 
outbursts of anger.

The examiner diagnosed the appellant with severe PTSD and 
psychosis not otherwise specified (NOS) secondary to PTSD.  
He explained that the diagnosis indicate that the appellant 
shows primary symptoms of psychosis, NOS, which became 
clinically manifest after then appellant left service and 
appears to be in conjunction with PTSD symptoms secondary to 
assault by a police officer.

Such a report provides highly probative medical evidence 
against this claim as it indicates a problem associated with 
a stressor outside of service. 

The appellant was afforded another VA examination in 
September 2004.  The examiner reviewed the claims file.  The 
examiner noted that the appellant had been receiving 
treatment from various outside sources and from VA, and that 
he has been labeled with various diagnosis, including 
depression, social anxiety disorder, personality disorder, 
PTSD, and at times, major depressive disorder with and 
without psychosis.

The examiner reviewed the appellant's history, and noted that 
the appellant's focus was on the police assault that occurred 
after discharge from service.

After examining the appellant, the examiner stated that "it 
is abundantly clear that this veteran does not have credible 
grounds for seeking service-connection based on his military 
experiences."  He further stated that the appellant did not 
report PTSD type stressors in the military but bases his 
present claim status on the altercation with the police 
officer.

The diagnosis was depressive disorder NOS, in partial 
remission on treatment, chronic PTSD, also in partial 
remission and not service-related, and severe personality 
disorder, NOS, with persecutory and paranoid features.

Both VA examinations weigh against a finding of an in-service 
stressor and service connection as the PTSD is attributed to 
the police assault subsequent to service.

The claims file contains numerous VA outpatient treatment 
records and other medical records indicating that the 
appellant has a diagnosis of PTSD, non-service related.  The 
records support the findings of the VA examiners, that the 
PTSD stressor is the alleged police beating that occurred 
subsequent to service.

Based on a review of all post-service treatment records, the 
Board must find that these records, as a whole, providing 
highly probative evidence against this claim, indicating PTSD 
associated with the post-service event. 

The Board notes that a private psychological evaluation, 
dated November 2001, diagnoses the appellant with PTSD.  The 
report details the appellant's allegation of mistreatment in 
service and assault by police, as discussed above.  However, 
the provider did not review the appellant's claims file and 
did not opine as to the etiology of the appellant's PTSD.  
Therefore the exam is of little probative value.  The 
examiner does not indicate which stressor (service or post-
service) caused PTSD. 

Accordingly, the Board must find that the service and post-
service medical records, as a whole, provide evidence against 
service connection for PTSD, as the evidence fails to 
indicate a diagnosis of PTSD based upon a verified in-service 
stressor and, in fact, provides more evidence against this 
claim, indicating PTSD based on a post-service stressor, 
providing highly probative evidence against this claim, 
outweighing the Veteran's statements. 

For the reasons stated above, the veteran's claim for service 
connection for PTSD must be denied.  The evidence is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).



The Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated August 2002.  The notification 
obligations were reiterated in a letter to the appellant 
dated December 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


